



FIRST AMENDMENT TO THE
SILVERBOW RESOURCES, INC.
2016 EQUITY INCENTIVE PLAN


This First Amendment (the “First Amendment”) to the SilverBow Resources, Inc.
2016 Equity Incentive Plan (the “Plan”), is made effective as of January 1, 2017
(the “Amendment Effective Date”), subject to approval by the shareholders of
SilverBow Resources, Inc., a Delaware corporation (the “Company”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Plan.


WHEREAS, the Company previously adopted the Plan;
WHEREAS, Section 13.1 of the Plan provides that the Board may amend, modify or
suspend the Plan, except that any amendment to increase the number of securities
which may be issued under the Plan is subject to approval by the shareholders of
the Company; and
WHEREAS, the Board desires to amend the Plan in order to (i) increase the number
of Shares available for issuance under the Plan, (ii) add additional performance
goals under the Plan, and (iii) enable the Company to withhold taxes due or
potentially payable with respect to an Award from Shares (including Shares
otherwise issuable under an Award) at the maximum statutory withholding rate
applicable to a Participant.


NOW, THEREFORE, BE IT RESOLVED, that, the Plan shall be amended as of the
Amendment Effective Date, subject to approval by the Company’s shareholders, as
set forth below:


1.    Section 4.1.1 of the Plan shall be deleted in its entirety and replaced
with the following:
    
“Subject to adjustment as provided in Section 4.3, the number of Shares
available for delivery pursuant to (a) Options or SARs, (b) Restricted Stock,
(c) Restricted Stock Units, (d) Performance Awards, and (e) awards contemplated
by Article XI of this Plan granted under the Plan shall be, in the aggregate,
1,182,011 Shares. Shares awarded under the Plan may be authorized but unissued
Shares, authorized and issued Shares reacquired and held as treasury Shares or a
combination thereof. Shares issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary or Affiliate shall not reduce the Shares available for
grants of Awards under this Section 4.1. The aggregate number of Shares
available under this Section 4.1 will be reduced by one Share for every Share
subject to an award granted under this Plan.


2.    The words “as of the Effective Date” shall be added to Section 4.1.2 of
the Plan immediately following the phrase “reserved for issuance hereunder.”


3.    Section 10.2 of the Plan shall be deleted in its entirety and replaced
with the following:




1



--------------------------------------------------------------------------------

SilverBow Resources, Inc.
First Amendment to 2016 Equity Incentive Plan
January 1, 2017
Page 2




“Performance Goals. Unless otherwise prohibited by applicable law, the Committee
shall have the authority to grant Awards under this Plan that are contingent
upon the achievement of measurable Performance Goals established under this
Plan. The Committee may grant awards subject to Performance Goals that are
either Qualified Performance-Based Awards or are not Qualified Performance-Based
Awards. Such Performance Goals are to be specified in the relevant Award
Agreement and, to the extent applicable to any Qualified Performance-Based Award
to a Covered Employee will be based on one or more or a combination of the
following metrics (including relative or growth achievement regarding such
metrics) and shall mean any one or more of the following performance criteria:
(0) revenue or oil and gas sales, (0) earnings per Share (basic and diluted),
(0) net income per Share, (0) Share price, (0) pre-tax profits, (0) net
earnings, (0) net income, (0) operating income and operating profit, (0) cash
flow (including, without limitation, operating cash flow, free cash flow,
discounted cash flow, net cash from operations, return on investment and cash
flow in excess of cost of capital), (0) earnings before interest, taxes,
depreciation and amortization, (0) earnings before interest and taxes,
(0) sales, (0) total stockholder return relative to assets, (0) total
stockholder return relative to peers, (0) financial returns (including, without
limitation, return on assets, return on net assets, return on equity return on
capital, return on operating revenue and return on investment), (0) cost
reduction targets, (0) customer satisfaction, (0) customer growth, (0) employee
satisfaction, (0) gross margin or gross profit, (0) revenue growth, (0) market
share, (0) book value per share, (0) expenses and expense ratio management, (y)
finding costs of oil and gas reserves, (z) volumes of oil and gas reserves or
adjusted reserves or changes therein, (aa) percentage of reserves replaced, (bb)
production or adjusted production or production exit rate, (cc) lease operating
cost (“LOE”) measures, or adjusted LOE measures, (dd) general and administrative
(“G&A”) or adjusted G&A measures, (ee) net asset value (“NAV”) or NAV per share,
(ff) operating cost measures or reductions, (gg) earnings and earnings growth
(including earnings per share and earnings before or after interest and taxes,
earnings before taxes, EBITDA or net earnings), (hh) basic or diluted earnings
per share or growth in earnings or earnings per share, (ii) stock price or
change in stock price, (jj) total shareholder return, (kk) return on capital or
change in working capital or return on capital employed, (ll) reduction of fixed
costs, (mm) liquidity, (nn) health safety & environmental (“HS&E”) total
recordable incident rate, or (oo) any combination of the foregoing or (pp) in
the case of Awards that are not Qualified Performance-Based Awards, such other
criteria as the Committee may determine. Performance Goals may be related to the
performance of the individual Participant or in respect of the performance of
the Company, one or more of its Subsidiaries or any combination thereof on
either a consolidated, business unit, departments, regions, functions, other
organizational units or divisional level and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to results over a previous period or to a designated
comparison group. Performance Goals may be absolute or relative (to prior
performance of the Company or to the performance of one or more other entities
or external indices or to one or more of the Performance Goals themselves) and
may be expressed in terms of a progression within a specified range. Multiple
Performance Goals may be established and may have the same or different
weighting. With respect to any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code, the performance criteria must be


2

--------------------------------------------------------------------------------

SilverBow Resources, Inc.
First Amendment to 2016 Equity Incentive Plan
January 1, 2017
Page 3




“qualifying,” and the Committee will (within the first quarter of the
performance period, but in no event more than ninety (90) days into that period)
establish the specific performance targets (including thresholds and whether to
exclude certain extraordinary, non-recurring, or similar items) and Award
amounts (subject to the right of the Committee to exercise discretion to reduce
payment amounts following the conclusion of the performance period).”
4.    Section 14.8 of the Plan shall be deleted in its entirety and replaced
with the following:


“The Company and each of its Affiliates are authorized to withhold from any
Award granted, or any payment relating to an Award, including from a
distribution of Shares, taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and its Affiliates to satisfy the
payment of withholding taxes and other tax obligations relating to any Award in
such amounts as may be determined by the Committee. The Committee shall
determine, in its sole discretion, the form of payment acceptable for such tax
withholding obligations, including the delivery of cash or cash equivalents,
Shares (including previously owned Shares, net settlement, a broker-assisted
sale, or other cashless withholding or reduction of the amount of Shares
otherwise issuable or delivered pursuant to the Award), other property, or any
other legal consideration the Committee deems appropriate. Any determination
made by the Committee to allow a Participant who is subject to Rule 16b-3 to pay
taxes with Shares through net settlement or previously owned Shares shall be
approved by either a committee made up of solely two or more non-employee
directors (within the meaning of Rule 16b-3 promulgated under the 1934 Act
(“Rule 16b-3”)) or the full Board. If such tax withholding amounts are satisfied
through net settlement or previously owned Shares, the maximum number of Shares
that may be so withheld or surrendered shall be the number of Shares that have
an aggregate Fair Market Value on the date of withholding or surrender equal to
the aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to such Award, as determined
by the Committee.”


FURTHER RESOLVED, that, as amended hereby, the Plan is specifically ratified and
reaffirmed.


[Remainder of Page Intentionally Blank]
SilverBow Resources, Inc.
/s/ Sean C. Woolverton
 
Sean C. Woolverton
Chief Executive Officer
 





3